Appellant appeals from a judgment of conviction of the offense of fraudulently receiving stolen property — a misdemeanor.
It is charged that he received property from Jess Lee Jones and Burnice Winn. The defense urged is that he received the property from Winn and not from Jones and that he did not know it was stolen.
Jones and Winn both testified that the property was stolen and that they together sold it to the appellant.
Appellant, in his confession and testimony, admits that he received the property and that Jones was present, but denies that he received it from Jones. There was testimony to the effect that on other occasions appellant had received stolen property from both Jones and Winn and others who acted with Winn on different occasions.
There is nothing in the nature of testimony in the instant case, as revealed in the bills of exceptions, which differentiates it from the rule which sanctions proof of other criminal transactions in solving the issue of guilty knowledge in prosecutions for this offense. On the subject, Mr. Wharton says:
"In prosecutions for receiving stolen goods, guilty knowledge is the gist or substance of the offense to be established by the prosecution; and evidence of collateral offenses is admissible to establish such knowledge." (Wharton's Crim. Ev., Vol. 1, Sec. 35, p. 135.) See also Morgan v. State, 31 Tex.Crim. Rep.; Kaufman v. State, 70 Tex.Crim. Rep.; Hennessy v. State,23 Tex. Crim. 355.
There was no error in refusing to instruct the jury to acquit unless the appellant knew that the property was stolen from Coleman. It was enough if he knew it was stolen. It was not necessary that the name of the owner should be charged or proved. See Penal Code, Art. 1349, defining the offense; and for form of indictment, see Branch's Ann. Tex. Penal Code, Sec. 2530.
The other complainants made by appellant of the manner of the trial have been considered but a discussion of them is deemed unnecessary, suffice it to say that from them we discern no error.
The judgment is affirmed.
Affirmed. *Page 559 
                          ON REHEARING.                        November 8, 1922.